Name: Council Regulation (EC) No 1241/2004 of 5 July 2004 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  agricultural activity;  fisheries;  industrial structures and policy
 Date Published: nan

 8.7.2004 EN Official Journal of the European Union L 238/1 COUNCIL REGULATION (EC) No 1241/2004 of 5 July 2004 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) It is in the interest of the Community to suspend partially or totally the autonomous Common Customs Tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96 (1). (2) A number of products should be withdrawn from the list in the Annex to Regulation (EC) No 1255/96 because it is no longer in the Community's interest to maintain suspension of autonomous Common Customs Tariff duties or because the description needs to be altered in the light of technical developments. (3) Products whose description needs to be altered should be regarded as new products. (4) It is therefore appropriate to amend Regulation (EC) No 1255/96 accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is hereby amended as follows: 1. The products set out in Annex I to this Regulation are inserted in the Annex to Regulation (EC) No 1255/96. 2. The products for which the codes are set out in Annex II to this Regulation are deleted from the Annex to Regulation (EC) No 1255/96. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply with effect from 1 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2004. For the Council The President G. ZALM (1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 2285/2003 (OJ L 341, 30.12.2003, p. 1). ANNEX I CN code TARIC Description Rate of autonomous duty (%) ex 2812900020 20 Silicon tetrafluoride 0 ex 2903308050 50 1,1,1,3,3-Pentafluoropropane, for use as non-flammable liquid blowing agent in the formation of insulating foams (1) 0 ex 2903308060 60 Octafluoropropane 0 ex 2905190030 30 2,6-Dimethylheptan-4-ol 0 ex 2909190030 30 Mixture of isomers of nonafluorobutyl methyl ether or nonafluorobutyl ethyl ether, of a purity by weight of 99 % or more 0 ex 2912420010 10 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 0 ex 2914700040 40 Perfluoro(2-methylpentan-3-one) 0 ex 2915399050 50 3-Acetylphenyl acetate 0 ex 2920901030 30 4-Ethyl-1,3-dioxolan-2-one 0 ex 2921290040 40 N,N'-Di-tert-butylethylenediamine 0 ex 2922198050 50 2-(2-Methoxyphenoxy)ethylamine 0 ex 2923900080 80 Diallyldimethylammonium chloride, in the form of an aqueous solution containing by weight 63 % or more but not more than 67 % of diallyldimethylammonium chloride 0 ex 2925199520 20 N-(9-Fluorenylmethoxycarbonyloxy)succinimide 0 ex 2928009080 80 Cyflufenamid (ISO) 0 ex 2930907088 88 Methylene dithiocyanate 0 ex 2932190070 70 Furfurylamine 0 ex 2932190075 75 Tetrahydro-2-methylfuran 0 ex 2932190080 80 Octafluorotetrahydrofuran 0 ex 2932997060 60 Calcium bis[4-O-(Ã ²-D-galactopyranosyl)-D-gluconate] dihydrate 0 ex 2933993020 20 5H-Dibenz[b,f]azepine-5-carbonyl chloride 0 ex 2934999072 72 1-[3-(5-Nitro-2-furyl)allylideneamino]imidazolidine-2,4-dione 0 ex 2934999073 73 N-(5-Mercapto-1,3,4-thiadiazol-2-yl)acetamide 0 ex 2935009015 15 Flupyrsulfuron-methyl-sodium (ISO) 0 ex 2935009025 25 Triflusulfuron-methyl (ISO) 0 ex 2935009035 35 Chlorsulfuron (ISO) 0 ex 2935009045 45 Rimsulfuron (ISO) 0 ex 2935009055 55 Thifensulfuron-methyl (ISO) 0 ex 2935009065 65 Tribenuron-methyl (ISO) 0 ex 2935009075 75 Metsulfuron-methyl (ISO) 0 ex 2935009087 87 4'-Sulfamoylacetanilide 0 3206 50 00 Inorganic products of a kind used as luminophores 0 ex 3207408030 30 Glass frit, for use in the manufacture of cathode-ray tubes (1) 0 ex 3215110010 10 Printing ink, liquid, consisting of a dispersion of a vinyl acrylate copolymer and colour pigments in isoparaffins, containing by weight not more than 13 % of vinyl acrylate copolymer and colour pigments 0 ex 3215190010 10 ex 3215908030 30 Ink preparation, in the form of powder, for use in the manufacture of ink-filled bottles of a kind used in colour digital presses of heading No 8443 (1) 0 ex 3707903020 20 Toner, based on a polyol resin, in the form of powder 0 ex 3707903030 30 Two-component toner, liquid, in the form of a set consisting of a container containing a dispersion of a vinyl acrylate copolymer and colour pigments in isoparaffins, containing by weight not more than 13 % of vinyl acrylate copolymer and colour pigments, and a container containing isoparaffins 0 ex 3801209010 10 Colloidal graphite in suspension in water, for use as internal coating in colour cathode-ray tubes (1) 0 ex 3814009020 20 Mixture containing by weight:  69 % or more but not more than 71 % of 1-methoxypropan-2-ol,  29 % or more but not more than 31 % of 2-methoxy-1-methylethyl acetate 0 ex 3814009030 30 Azeotrope mixture containing by weight 30 % or more but not more than 50 % of trans-dichloroethylene and a mixture of isomers of nonafluorobutyl methyl ether or nonafluorobutyl ethyl ether 0 ex 3815199035 35 Catalyst, in the form of rodlets of a length of 5,5 mm or more but not exceeding 6,5 mm, consisting of copper oxide and zinc oxide fixed on a support of aluminium oxide, containing by weight:  55 % or more but not more than 60 % of copper oxide and  30 % or more but not more than 35 % of zinc oxide 0 ex 3824909992 92 Bis{4-[(5-chloro-2-hydroxyphenyl)azo]-3-hydroxy-N-phenyl-2-naphthalene= carboxyamidate}ferrate with a mixture of ammonium, sodium and hydrogen cations 0 ex 3824909993 93 Prepared resin, based on diallyl 2,2'-oxydiethyl dicarbonate and oligomers thereof, containing by weight 42 % or more but not more than 52 % of diallyl 2,2'-oxydiethyl dicarbonate and 33 % or more but not more than 43 % of a copolymer of terephthalic acid, propane-1,2-diol and allyl alcohol 0 ex 3824909994 94 Prepared resin, based on diallyl 2,2'-oxydiethyl dicarbonate and oligomers thereof, containing by weight 73 % or more of diallyl 2,2'-oxydiethyl dicarbonate 0 ex 3824909995 95 Mixture of phytosterols, in the form of flakes, containing by weight 80 % or more of sterols and not more than 4 % of stanols 0 ex 3901209030 30 Polyethylene, in one of the forms mentioned in note 6(b) to Chapter 39, of a specific gravity of 0,940 or more but not exceeding 0,943 and a melt flow index of 27 g/10 min ( ± 5 g/10 min) (MFI 190 °C/2,16 kg as determined by the ISO 1133 method), for the manufacture of bicomponent spunbonded non-wovens (1) 0 ex 3904610030 30 Polytetrafluoroethylene, in the form of powder, of a specific surface of 8 m2/g or more but not exceeding 12 m2/g, a particle size distribution of 10 % of less than 10 Ã ¼m and 90 % of less than 35 Ã ¼m and an average particle size of 20 Ã ¼m 0 ex 3906909050 50 Polymers of esters of acrylic acid with one or more of the following monomers in the chain:  chloromethyl vinyl ether,  chloroethyl vinyl ether,  chloromethylstyrene,  vinyl chloroacetate,  methacrylic acid,  butenedioic acid monobutyl ester, containing by weight not more than 5 % of each of the monomeric units, in one of the forms mentioned in note 6(b) to Chapter 39 0 ex 3907209945 45 Copolymer of ethylene oxide and propylene oxide, having aminopropyl and methoxy end-groups 0 ex 3907209950 50 Copolymer of ethylene oxide and propylene oxide, having 2-aminopropyl end-groups 0 ex 3911909975 75 Microspheres of a copolymer of divinylbenzene and styrene, of an average diameter of 325 Ã ¼m or more but not exceeding 575 Ã ¼m 0 ex 3926909975 75 ex 3911909980 80 Poly[(8-methyl-8-methoxycarbonyltricyclo[5.2.1.02,6]decane-3,5-diyl)ethylene] 0 ex 3916909010 10 Composite profile shape, reinforced with glass fibres, produced by pultrusion, for the manufacture of window frames (1) 0 ex 3920102640 40 Film of polyethylene, of a kind used for typewriter ribbon 0 ex 3920431096 96 Film, of a specular gloss of 70 or more measured at an angle of 60 o using a glossmeter (as determined by the ISO 2813:2000 method), consisting of a layer of poly(ethylene terephthalate) and a layer of colored poly(vinyl chloride), for coating panels and doors of a kind used in the manufacture of domestic appliances (1) 0 ex 3920621901 01 Coextruded opaque sheet of poly(ethylene terephthalate), of a thickness of 50 Ã ¼m or more but not exceeding 350 Ã ¼m, consisting especially of a layer containing carbon black 0 ex 3920621903 03 ex 3920621904 04 Poly(ethylene terephthalate) film, of a thickness of less than 11 Ã ¼m, for the manufacture of audiodigital tapes for cassettes (1) 0 ex 3920621906 06 ex 3920621907 07 Poly(ethylene terephtalate) film, not coated with an adhesive, of a thickness not exceeding 25 Ã ¼m, either:  only dyed in the mass, or  dyed in the mass and metallized on one side 0 ex 3920621909 09 ex 3920621911 11 Film of poly(ethylene terephthalate) only, of a total thickness not exceeding 120 Ã ¼m, consisting of one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 ex 3920621913 13 ex 3920621914 14 Poly(ethylene terephthalate) film, of a thickness of 20 Ã ¼m or more but not exceeding 30 Ã ¼m, coated on one side with silicone, for use in the manufacture of window film (1) 3 ex 3920621916 16 ex 3920621917 17 Laminated film of poly(ethylene terephthalate) only, of a total thickness not exceeding 120 Ã ¼m, consisting of one layer which is metallised only and one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 ex 3920621919 19 ex 3920621921 21 Film of poly(ethylene terephthalate), coated or covered on one side or on both sides with a layer of modified polyester, of a total thickness of 7 Ã ¼m or more but not exceeding 11 Ã ¼m, for the manufacture of video tapes with a magnetic layer of metallic pigments and a width of 8 mm or of 12,7 mm (1) 0 ex 3920621923 23 ex 3920621924 24 Single ply film of poly(ethylene terephthalate) only, of a thickness not exceeding 120 Ã ¼m, which only:  contains a colouring and/or UV-absorbing material throughout the mass and  is metallised on one side, whether or not coated on one or both sides with a vinyl acrylate polymer but having no other coating or adhesive 0 ex 3920621926 26 ex 3920621927 27 Film of poly(ethylene terephthalate), of a total thickness not exceeding 120 Ã ¼m, of a width of 100 mm or more but not exceeding 115 mm, coated on both sides with one or more layers containing different chemicals, for the manufacture of goods of subheading 3701 20 00 (1) 0 ex 3920621929 29 ex 3920621931 31 Film of poly(ethylene terephthalate), on one side metallised and coated with white ink and a protective layer and on the other side coated with a thermosensitive seal layer, of a width of 100 mm or more but not exceeding 150 mm, for the manufacture of goods of subheading 3701 20 00 (1) 0 ex 3920621933 33 ex 3920621934 34 Film of poly(ethylene terephthalate), coated on one side with a layer of modified polyester, of a thickness of 20 Ã ¼m ( ± 0,7 Ã ¼m) or of 30 Ã ¼m ( ± 0,9 Ã ¼m), for the manufacture of audio magnetic tapes of a total thickness of 33 Ã ¼m or more (1) 0 ex 3920621936 36 ex 3920621937 37 Poly(ethylene terephthalate) film, of a thickness not exceeding 12 Ã ¼m, coated on one side with a layer of aluminium oxide of a thickness not exceeding 35 nm 0 ex 3920621939 39 ex 3920621941 41 Poly(ethylene terephthalate) film, of a thickness of 18 Ã ¼m or more but not exceeding 25 Ã ¼m, having:  a shrinkage of (3,4 ± 0,1) % in the machine direction (as determined by the ASTM D 1204 method) and  a shrinkage of (0,3 ± 0,2) % in the transverse direction (as determined by the ASTM D 1204 method) 0 ex 3920621943 43 ex 3920621944 44 Poly(ethylene terephthalate) film, of a thickness not exceeding 19 Ã ¼m or of a weight of 20 g/m2 or more but not exceeding 26,7 g/m2, for use in the manufacture of photo-resist film (1) 0 ex 3920621946 46 ex 3920621947 47 Film of poly(ethylene terephthalate), coated on both sides with a layer of epoxy acrylic resin, of a total thickness of 37 Ã ¼m ( ± 3 Ã ¼m) 0 ex 3920621949 49 ex 3920621951 51 Film of poly(ethylene terephthalate), coated on one side with metal and/or metal oxides, containing by weight less than 0,1 % of aluminium, of a thickness not exceeding 300 Ã ¼m and having a surface resistivity not exceeding 10 000 ohms (per square) (as determined by the ASTM D 257-93 method) 0 ex 3920621953 53 ex 3920621954 54 Matt film of poly(ethylene terephthalate), of a specular gloss of 15 measured at an angle of 45 o and 18 measured at an angle of 60 o using a glossmeter (as determined by the ISO 2813:2000 method) and a width of 1 600 mm or more 0 ex 3920621956 56 ex 3920621957 57 Film of white poly(ethylene terephthalate), dyed in the mass, of a thickness of 185 Ã ¼m or more but not exceeding 253 Ã ¼m, coated on both sides with an antistatic layer 0 ex 3920621959 59 ex 3920621961 61 Film of a total thickness of 4,5 Ã ¼m ( ± 0,16 Ã ¼m), consisting of a biaxially-oriented poly(ethylene terephthalate) film, of an elastic modulus (in the machine direction) of 12 kg/mm2 ( ± 2 kg/mm2) and a tensile strength (in the machine direction) of more than 28 kg/mm2, and of an anti-adherent coating 0 ex 3920621963 63 ex 3920621967 67 Poly(ethylene terephthalate) film, coated with among other a scratch resistant layer based on polyacrylate and a thermoadhesive layer, of a nominal width of 790 mm and a total thickness of 23 Ã ¼m or more but not exceeding 26 Ã ¼m 0 ex 3920621969 69 ex 3920621974 74 Multilayer film of a thickness not exceeding 150 Ã ¼m, consisting of a polyester film coated on one side with polycarbonate resin, metallized on the other side with titanium coated with polycarbonate resin and other layers containing N,N'-diphenyl-N,N'-di-m-tolylbiphenyl-4,4'-ylenediamine 0 ex 3920621976 76 ex 3920629031 31 Film of poly(ethylene terephthalate), of a thickness of 500 Ã ¼m ( ± 25 Ã ¼m) 0 ex 3920629033 33 ex 3921906093 93 Film, of a specular gloss of 30 or more but not exceeding 60 measured at an angle of 60 o using a glossmeter (as determined by the ISO 2813:2000 method), consisting of a layer of poly(ethylene terephthalate) and a layer of colored poly(vinyl chloride), joined by a metalized adhesive coating, for coating panels and doors of a kind used in the manufacture of domestic appliances (1) 0 ex 3926909985 85 Unexpansible microspheres of a copolymer of acrylonitrile, methacrylonitrile and isobornyl methacrylate, of a diameter of 3 Ã ¼m or more but not exceeding 3,3 Ã ¼m 0 ex 5803100091 91 Gauze of cotton, of a width of less than 1 500 mm 0 ex 6914909030 30 Ceramic microspheres, transparent, obtained from silicon dioxide and zirconium dioxide, of a diameter of more than 125 Ã ¼m 0 ex 7019909920 20 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde-vinylpyridine resin and an acrylonitrile-butadiene rubber (NBR) 0 ex 7606111020 20 Tape of not alloyed aluminium, with a reflecting film, a transparent polyurethane topcoat, a netting and ceramic anti-skid particles 0 ex 8505199032 32 Magnet, for use in the manufacture of deflection yokes (1) 0 ex 8522905995 95 Printed circuit board mounted with electronic circuits operating at a voltage of 12 V, for use in the manufacture of television sets combined with video units (1) 0 ex 8522909845 45 Video tape recording/reproducing assembly comprising at least a motor and a printed circuit board containing integrated circuits with driver or control functions, whether or not incorporating a transformer, for use in the manufacture of products falling within heading No 8521 (1) 0 ex 8522909847 47 Laser optical drive unit assembly (so called mecha units) for the recording and/or reproduction of digital video and/or audio signals, comprising at least a laser optical reading and/or writing unit, one or more DC motors and not containing a printed circuit board or containing a printed circuit board not capable of signal processing for sounds and images, for use in the manufacture of products falling within headings No 8519, 8520, 8521, 8526, 8527, 8528 or 8543 (1) 0 ex 8548909045 45 ex 8525309030 30 Compact chassis-type closed circuit television (CCTV) cameras, of a weight of not more than 250 g, contained in a housing of dimensions not exceeding 50 Ã  60 Ã  89,5 mm, with a single sensor Charge-Couple Device (CCD), with effective pixels not exceeding 440 000, for use in CCTV surveillance systems (1) 0 ex 8528219020 20 Liquid cristal display colour video monitor having a DC input voltage of 10 V or more but not exceeding 30 V or a fix DC input voltage of 12 V, with a diagonal measurement of the screen of 33,2 cm or less, suitable for the incorporation into goods of chapters 84 to 90 and 94 0 ex 8529908140 40 Assembly comprising prisms, digital micromirror device (DMD) chips and electronic control circuits, for the manufacture of television projection equipments or video projectors (1) 0 ex 8540111193 93 Colour cathode-ray tube, equipped with one gun with three rays and with a diagonal measurement of the screen of 19 cm or more but not exceeding 26 cm 0 ex 8544601010 10 Anode cap cable, for use in the manufacture of fly back transformers (1) 0 ex 8548909046 46 Optical unit, consisting at least of a laser diode and a photodiode, operating at a typical wavelength of 654 nm or more but not exceeding 787 nm 0 ex 9032899020 20 Electronic controller of eletric power steering (EPS controller) 0 (1) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. ANNEX II CN code TARIC ex 3215 90 80 30 ex 3904 30 00 20 ex 3906 90 90 50 ex 3920 43 10 96 ex 3920 62 19 05 ex 3920 62 19 10 ex 3920 62 19 15 ex 3920 62 19 25 ex 3920 62 19 30 ex 3920 62 19 35 ex 3920 62 19 40 ex 3920 62 19 45 ex 3920 62 19 50 ex 3920 62 19 55 ex 3920 62 19 60 ex 3920 62 19 62 ex 3920 62 19 64 ex 3920 62 19 65 ex 3920 62 19 70 ex 3920 62 19 75 ex 3920 62 19 80 ex 3920 62 19 81 ex 3920 62 19 85 ex 3920 62 19 87 ex 3920 62 19 89 ex 3920 62 90 30 ex 3921 90 60 93 ex 3923 10 00 10 ex 7006 00 90 40 ex 7616 99 90 40 ex 8419 89 98 20 ex 8424 89 95 10 ex 8424 89 95 20 ex 8460 21 90 10 ex 8460 40 10 10 ex 8460 90 90 10 ex 8460 90 90 20 ex 8463 90 00 10 ex 8464 20 19 10 ex 8479 89 98 10 ex 8479 89 98 20 ex 8479 89 98 30 ex 8522 90 59 95 ex 8522 90 98 45 ex 8522 90 98 47 ex 8528 21 90 20 ex 8529 90 81 40 ex 8540 11 11 93 ex 8543 89 95 58 ex 8548 90 90 45 ex 9031 80 34 10 ex 9031 80 39 30 ex 9031 80 99 10 ex 9031 90 80 20 ex 9031 90 80 40 ex 9031 90 80 50